Title: John Adams to Baron de Waltersdorff, 21 Jan. 1786
From: Adams, John
To: Waltersdorff, Baron de


          
            
              Sir
            
            

              Grosv. sqr.

              Jany. 21st. 1786—
            
          

          I am desired by Commadore Jones to write you upon the subject of a
            Compensation for the Prizes made by the squadrons he commanded in Europe, and given us
            to the British by the Danish Government—in the year 1779, in the port of Bergen in
            Norway.
          Inclosed is a Copy of a Letter from Dr.
            Franklin at Havre the 21. July. 1785—and another of a resolution of the United States
            Nov. 1. 1783—
          As Mr. Jones is desirous of returning
            to America as soon as possible—permit me sir, to beg the favour of your attention to
            this Business & of your Answer as soon as may be convenient with great respect
            & esteem I have the honour to be &c— —


          
            
              J. A
            
          
        